Walker, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price, at the time of exportation of the Imperial Axminster Carpeting involved in the case at bar, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was the appraised unit value, plus 10%, less 10% trade discount, less 3)4% cash discount, plus 33)4% British purchasing tax, plus packing.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation thereof.
It is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the *377proper basis for the determination of the value of the merchandise here involved, and that such value is the appraised unit value, plus 10 per centum, less 10 per centum trade discount, less 3% per centum cash discount, plus B3%% per centum British purchasing tax, plus packing.
Judgment will be rendered accordingly.